     Daniel R. Watkins
 1   Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Brian S. Letofsky
 3   Nevada State Bar No. 11836
     Brian.Letofsky@wl-llp.com
 4   WATKINS & LETOFSKY, LLP
 5   8215 South Eastern Ave., Suite 265
     Las Vegas, NV 89123
 6   T: (702) 901-7553; F: (702) 974-1297
     Attorneys for Plaintiff and Regina Baccala
 7
 8                              UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     FRANK BACCALA,                                    Case No.: 2:15-cv-00752-RFB-BNW
11
                           Plaintiff;
12
            vs.                                            STIPULATION AND ORDER FOR
13                                                          DISMISSAL WITH PREJUDICE
     ELDORADO RESORTS CORPORATION,
14   a Florida corporation; MICHAEL MARRS;
     KRISTEN BECK; DOMINIC TALEGHANI;
15   AND DOES 1-50, inclusive;
16                         Defendants.
17
18          IT IS HEREBY STIPULATED by and between Regina Baccala on behalf of Plaintiff
19   FRANK BACCALA (hereinafter "Plaintiff”) and Defendants ELDORADO RESORTS
20   CORPORATION, MICHAEL MARRS, KRISTEN BECK, and DOMINIC TALEGHANI
21   (hereinafter “Defendants”), by and through their undersigned counsel, that all claims Plaintiff
22   had or may have against Defendants, that are contained in, reasonably related to, or could have
23   been brought in the above-captioned action, are hereby dismissed with prejudice in their entirety.
24   ///
25   ///
26   ///
27   ///
28   ///



                  STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                     -1-
 1         Each party to bear its own fees and costs.

 2
 3
 4   DATED this 17th day of September, 2019               WATKINS & LETOFSKY, LLP

 5
 6                                               By:       /s/ Daniel R. Watkins
                                                          ____________________________
 7                                                        DANIEL R. WATKINS
                                                          BRIAN S. LETOFSKY
 8                                                        8215 S. Eastern Avenue, Suite 265
 9                                                        Las Vegas, NV 89123
                                                          Office: (702) 901-7553
10                                                        Fax: (702) 974-1297
                                                          Attorneys for Plaintiff and Regina Baccala
11
12
     DATED this 17th day of September, 2019               OGLETREE, DEAKINS, NASH,
13                                                        SMOAK & STEWART, P.C.
14                                                          /s/ Jill Garcia
                                                           _____________________________
15                                                        Anthony L. Martin
                                                          Jill Garcia
16                                                        Brian L. Bradford
                                                          3800 Howard Hughes Parkway
17                                                        Suite 1500
                                                          Las Vegas, NV 89169
18                                                        T: 702-369-6800
                                                          Attorneys for Defendant
19
20
21                                              ORDER
22
23         IT IS SO ORDERED.

24                                              ________________________________________
                                                RICHARD F. BOULWARE, II
25
                                                UNITED STATES DISTRICT JUDGE
26
           DATED:         September 18, 2019
                          ________________
27
28



              STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                    -2-
